Order entered August 2, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01364-CV

  MUAMAR ANANI, HANADI ANANI, BIG D CONCRETE, INC., AND ANANI, LLC,
                            Appellants

                                                V.

                                 JOSEPH ABUZAID, Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-09866-D

                                            ORDER
                          Before Justices Lang, Fillmore, and Schenck

       This Court issued its opinion and judgment in this case on June 7, 2018. On June 29,

2018 appellants Muamar Anani, Hanadi Anani, Big D Concrete, Inc., and Anani, LLC filed a

Motion for Rehearing. On July 18, 2018, we ordered appellee to file a response to appellants’

motion by July 30, 2018. On July 24, 2018, appellee Joseph Abuzaid filed his Notice of

Bankruptcy Case Filing, in which appellee informed this Court that he filed a bankruptcy case

under Chapter 13 of the United States Bankruptcy Code.

       We ABATE this cause. It may be reinstated on motion by any party showing, in

accordance with rule of appellate procedure 8.3, that the appeal is permitted by federal law or the

bankruptcy court. TEX. R. APP. P. 8.3.
       We ORDER appellee Joseph Abuzaid to file any response to appellants’ Motion for

Rehearing within 15 days after the automatic stay is lifted by the bankruptcy court.




                                                     /s/    DAVID J. SCHENCK
                                                            JUSTICE